Citation Nr: 1701387	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-24 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for right foot surgical scar, status post bunionectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1982 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While it regrets the delay, the Board finds additional development is required before the Veteran's claim is decided. 

The Veteran submitted a claim of entitlement to service connection for a surgical scar on his right foot in August 2010.  In August 2011 the RO granted service connection for the right foot scar, and assigned a non-compensable rating.  The Veteran disagreed with this evaluation in an August 2011 notice of disagreement (NOD), in which he stated his scar is "painful and unstable."  

The Board notes the Veteran last underwent a VA examination for his right foot scar in August 2011, more than five years ago.  During the examination, the examiner noted the Veteran's scar had dimensions of 3 inches by 8 millimeters, was not painful, and was well healed.  At his August 2016 hearing, the Veteran testified the scar has been sore since the surgery and is not well healed.  The Board finds the Veteran competent and credible to report these symptoms as they are capable of lay observation.  Given that the Veteran indicated his scar is painful and unhealed and the fact that he underwent a VA examination more than five years ago, the Board must remand to obtain a new VA examination to assess the severity of the Veteran's service-connected right foot scar, status post bunionectomy.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED to the RO or the Appeals Management Office (AMO), in Washington, D.C., for the following actions:

1. The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2. The veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the severity of his service-connected right foot scar, status post bunionectomy.  The electronic records should be made available to the examiner for review before the examination.  

The RO or the AMO should ensure the examiner provides all information required for rating purposes. 

3. The RO or the AMO should undertake any other development it determines to be warranted.

4. Then, the RO or the AMO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



